   Case 3:20-mj-03019-TJB Document 1 Filed 06/16/20 Page 1 of 5 PageID: 1




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA             :      Hon. Tonianne J. Bongiovanni
                                     :
        v.                           :      Mag. No. 20-3019 (TJB)
                                     :
EARLJA J. DUDLEY                     :      CRIMINAL COMPLAINT

      I, Michael Hooper, being duly sworn, state that the following is true and
correct to the best of my knowledge and belief.

                            SEE ATTACHMENT A

      I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

                            SEE ATTACHMENT B

continued on the attached page and made a part hereof.



                                     s/Michael Hooper
                                     _____________________________
                                     Michael Hooper, Special Agent
                                     Federal Bureau of Investigation


Attested to me by telephone pursuant to FRCP 4.1(b)(2)(A),
June 16, 2020, in the District of New Jersey


HONORABLE TONIANNE J. BONGIOVANNI
                            VAN
                             ANNNI   __
                                     _____________________________________
                                      _____
                                         _ _________
                                                  _________________
                                                       ___           _ __________
UNITED STATES MAGISTRATE JUDGE
                            GE       Signature of Jud
                                                  Judicial
                                                     udic
                                                     ud icial Offi
                                                              Officer
                                                                fiice
                                                                   cer
   Case 3:20-mj-03019-TJB Document 1 Filed 06/16/20 Page 2 of 5 PageID: 2



                                ATTACHMENT A

                              COUNT ONE
             (Attempt to Damage Government Property by Fire)

      On or about May 31, 2020, in Mercer County, in the District of New Jersey,
and elsewhere, the defendant,

                              EARLJA J. DUDLEY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was owned and possessed by an institution or organization
receiving Federal financial assistance, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number C55-KVY.

      In violation of Title 18, United States Code, Sections 844(f)(1) and 2.
   Case 3:20-mj-03019-TJB Document 1 Filed 06/16/20 Page 3 of 5 PageID: 3



                             COUNT TWO
            (Attempt to Damage Property in Commerce by Fire)

      On or about May 31, 2020, in Mercer County, in the District of New Jersey,
and elsewhere, the defendant,

                              EARLJA J. DUDLEY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was used in interstate and foreign commerce and in an activity
affecting interstate and foreign commerce, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number C55-KVY

      In violation of Title 18, United States Code, Sections 844(i) and 2.
   Case 3:20-mj-03019-TJB Document 1 Filed 06/16/20 Page 4 of 5 PageID: 4



                                ATTACHMENT B

       I, Michael Hooper, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with witnesses and other law enforcement
officers, and my review of reports, documents, and items of evidence. Where
statements of others are related herein, they are related in substance and in
part. Because this complaint is being submitted for a limited purpose, I have not
set forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

      1.    On or about May 25, 2020, George Floyd died while in the custody
of the Minneapolis, Minnesota, Police Department. The circumstances
surrounding Floyd’s death drew national media attention. In the days following
Floyd’s death, large-scale protests were held throughout the United States.

      2.      One such protest took place on or about Sunday, May 31, 2020, in
and around Trenton, New Jersey. While the protest earlier in the day was
peaceful, violence erupted later. Among other things, a group of individuals
proceeded down East State Street in Trenton and began to riot, smashing store
fronts, looting stores, and attacking multiple marked Trenton Police Department
vehicles parked on the 100 Block of East State Street.

       3.    On the evening of May 31, 2020, a video taken by a bystander
captured one of the rioters, later identified as the defendant, EARLJA J.
DUDLEY, as he and an unidentified male (“UM 1”) opened the hood of a Trenton
Police Department vehicle bearing New Jersey license plate number C55-KVY
(the “TPD Vehicle”). DUDLEY was then joined by another unidentified male (“UM
2”). UM 2 stood by the opened hood of the TPD Vehicle and ignited an object that
DUDLEY was holding. DUDLEY then placed the flaming object into the engine
well of the TPD Vehicle. In the bystander video, DUDLEY was wearing a black
tank top prominently featuring the roman numerals “XIV” in red (the “XIV Tank
Top”). DUDLEY also was wearing a backwards black baseball cap bearing the
roman numerals “XIV” in red (the “XIV Cap”). In the bystander video, DUDLEY
also was wearing distinctive green, black, and white sneakers (the “Sneakers”).

      4.    A law enforcement officer from the intelligence unit of the Trenton
Police Department viewed the bystander video and, based on her personal
knowledge and experience, identified DUDLEY as the individual captured in the
bystander video who placed the ignited object into the engine well of the TPD
Vehicle on May 31, 2020, as described above.

      5.   Thereafter, law enforcement conducted physical surveillance of
DUDLEY at and around his residence in Trenton. Based on that surveillance,
law enforcement confirmed that DUDLEY was the same individual captured in
   Case 3:20-mj-03019-TJB Document 1 Filed 06/16/20 Page 5 of 5 PageID: 5



the bystander video who attempted to light the TPD Vehicle on fire on May 31,
2020, as described above.

      6.    During the investigation, law enforcement identified publicly posted
photographs on multiple social media accounts, which showed DUDLEY
wearing, in one instance, both the XIV Tank Top and the XIV Cap, and in other
instances, the Sneakers.

       7.    At all times relevant to this criminal complaint, including on or
about May 31, 2020, the City of Trenton and the Trenton Police Department
owned and possessed the TPD Vehicle. At all times relevant to this criminal
complaint, the City of Trenton and the Trenton Police Department were entities
receiving financial assistance from the Federal Government of the United States.

      8.     The City of Trenton and the Trenton Police Department conduct
business in interstate commerce by, among other means, purchasing goods in
interstate commerce, including vehicles. The City of Trenton and the Trenton
Police Department also engage in activities affecting interstate commerce,
including the administration and enforcement of laws. The TPD Vehicle was used
in the City of Trenton and Trenton Police Department’s law enforcement and
other activities in and affecting interstate commerce.
